                           Case 19-11396-MFW              Doc 258       Filed 10/18/19         Page 1 of 3



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


         In re                                                         Chapter 11

         HDR HOLDING, INC., et al. 1                                   Case No.: 19-11396 (MFW)

                                    Debtors.                           (Jointly Administered)



                              NOTICE OF AGENDA OF MATTERS SCHEDULED
                            FOR HEARING ON OCTOBER 22, 2019 AT 3:00 P.M. (ET)

         RESOLVED MATTERS

         1.       Debtors’ Motion for an Order Extending the Deadline By Which to Assume or Reject an
                  Unexpired Lease of Nonresidential Real Property [D.I. 214, 9/19/19]

                  Response Deadline:                                     October 3, 2019 at 4:00 p.m. (ET)

                  Responses Received:                                    None

                  Related Documents:

                      A.       Order Extending the Deadline By Which to Assume or Reject an Unexpired
                               Lease of Nonresidential Real Property [D.I. 241, 10/10/19]

                  Status:      An Order has been entered.

         2.       Debtors’ Motion for an Order, Pursuant to Bankruptcy Rules 9006 and 9027, Extending
                  the Period Within Which the Debtors May Remove Actions Pursuant to 28 U.S.C. §1452
                  [D.I. 215, 9/19/19]

                  Response Deadline:                                     October 3, 2019 at 4:00 p.m. (ET)

                  Responses Received:                                    None




         1
          The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
         HDR Holding, Inc. (2015) and Schramm, Inc. (0480). The Debtors’ mailing address is 800 E. Virginia Ave., West
         Chester, PA 19380.




25437369.1
                      Case 19-11396-MFW       Doc 258        Filed 10/18/19   Page 2 of 3



              Related Documents:

                 A.      Order, Pursuant to Bankruptcy Rules 9006 and 9027, Extending the Period
                         Within Which the Debtors May Remove Actions Pursuant to 28 U.S.C. §1452
                         [D.I. 242, 10/10/19]

              Status:    An Order has been entered.

         CONTESTED MATTER GOING FORWARD

         3.   Debtors’ Motion for Entry of an Order (I) Converting Their Chapter 11 Cases to Cases
              Under Chapter 7, (II) Establishing a Deadline for Filing Final Chapter 11 Fee
              Applications, and (III) Granting Related Relief [D.I. 234, 10/4/19]

              Response Deadline:                             October 15, 2019 at 4:00 p.m. (ET)

              Responses Received:

                 A.      DNOW L.P.’S (A) Objection to Debtors’ Motion for Entry of an Order (I)
                         Converting Their Chapter 11 Cases to Cases Under Chapter 7, (II)
                         Establishing a Deadline For Filing Chapter 11 Fee Applications, and (III)
                         Granting Related Relief and (B) Joinder in the Creditors’ Committee
                         Objection to the Conversion Motion [D.I. 252, 10/15/19]

                 B.      Objection of the Official Committee of Unsecured Creditors to Debtors’
                         Motion to Convert Chapter 11 Cases to Cases Under Chapter 7 [D.I. 253,
                         10/15/19]

              Related Documents:

                 C.      Debtors’ Omnibus Reply in Support of the Conversion Motion and in
                         Response to the Objections Filed by the Committee and DNOW [D.I. 255,
                         10/17/19]

                 D.      GenNx360 Capital Partners, L.P.’s and Schramm II Inc.’s Joinder to the
                         Debtors’ Omnibus Reply in Support of the Conversion Motion and in
                         Response to the Objections Filed by the Committee and DNOW [D.I. 257,
                         10/18/19]

              Status:    This matter is going forward.


                                          [Signature page follows]




                                                         2
25437369.1
                     Case 19-11396-MFW   Doc 258     Filed 10/18/19   Page 3 of 3



         Dated: October 18, 2019         /s/ Joseph M. Mulvihill
                                         Pauline K. Morgan (Bar No. 3650)
                                         Sean T. Greecher (Bar No. 4484)
                                         Joseph M. Mulvihill (Bar No. 6061)
                                         Jared W. Kochenash (Bar No. 6557)
                                         YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, Delaware 19801
                                         Tel: (302) 571-6600
                                         Fax: (302) 571-1253

                                         Counsel to Debtors and Debtors in Possession




                                                 3
25437369.1
